Citation Nr: 1627670	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-47 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a stroke as result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in July 2015, at which time it was remanded for further development.  It is now returned to the Board.

An October 2014 rating decision denied entitlement to service connection for a stroke as a result of exposure to herbicides.  In a November 2014 statement, the Veteran requested a Board hearing and expressed disagreement with the October 2014 rating decision.  In a May 2015 brief, the Veteran's representative noted the pending hearing request and possible notice of disagreement and requested the Board to provide comment to the RO.  

The issue of entitlement to service connection for a stroke as result of exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent medical opinion evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that his bilateral ear hearing loss is related to noise exposure during service where he trained to set up a radar on a flight deck, was ferried between ships to repair cryptography equipment, and faced at least one mortar barrage, among other activities.  His DD214 reflects that his primary specialty was communications equipment technician.  

The Veteran's medical examination at entrance did not include audiometric findings.  His December 1973 separation examination contained, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
0
5
1
5
LEFT
10
5
5
0
5

In a May 2012 private audiology evaluation, the Veteran reported difficulty understanding conversation in all listening situations.  The examiner noted the Veteran's history of noise exposure in service.  It was noted there was no significant history of occupational or recreational noise exposure without ear protection.  After reviewing the Veteran's personal account of his noise exposure, the examiner opined that his sensorineural hearing loss was more likely that not a result of acoustic trauma suffered when exposed to intense noise levels while in the U.S. Navy.  The examiner found the Veteran's degree and pattern of hearing loss to be consistent with noise exposure as the Veteran described. 

In an October 2015 VA examination, the examiner diagnosed sensorineural right and left ear hearing loss from 500 to 6000 Hertz.  The examiner opined that the Veteran's right and left ear hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner noted the Veteran had hearing within normal limits during service and at separation.  The examiner found, however, that the Veteran's current hearing loss was beyond age norms and did have characteristics of noise-induced hearing loss.  The examiner noted the Veteran reported a history of civilian occupational and recreational noise exposure and found no medically sound basis for attributing his hearing loss to service or in-service noise exposure.  The VA examiner found that the Veteran's hearing loss was most likely due to other etiologies such as aging, civilian occupation noise exposure, and recreational noise exposure. 

As an initial matter, the Board finds that in-service hazardous noise exposure is consistent with the circumstances of the Veteran's duties in service.  Although the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, hearing loss, considering the circumstances of the Veteran's service, he was likely exposed to hazardous noise in service.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible, and consistent with the circumstances of service.

Accordingly, the remaining question is whether the current bilateral hearing loss is medically related to noise exposure during service.  In this case, current hearing loss by VA standards pursuant to 38 C.F.R. § 3.385 has been  demonstrated on VA the examination and there are now contrasting opinions regarding the question of whether the Veteran's bilateral hearing loss is related to service.  After thorough consideration, the Board finds that the evidence is in equipoise as to whether bilateral hearing loss was incurred in or is a result of active service.  Favorable evidence in support of the Veteran's claim is that in-service noise exposure has been conceded, the Veteran's has provided competent and credible evidence in his assertions of hearing loss since active service, and a private examiner has provided a favorable nexus opinion.  Therefore, despite the negative VA opinion, the Board concludes that the evidence is at least in equipoise that bilateral hearing loss is related to active service.

Accordingly, reasonable doubt must be resolved in favor of the Veteran, and the Board finds that the Veteran has bilateral hearing loss as the result of acoustic trauma during service.  Therefore, entitlement to service connection for bilateral ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

REMAND

As noted above, statements in a VA Form 9 received November 2014 constitute a clear disagreement with an October 2014 denial of service connection for a stroke as a result of exposure to herbicides.  The Board finds these statements to be a timely notice of disagreement with an October 2014 rating decision.  No statement of the case has been issued pertaining to the claim for service connection for a stroke as a result of exposure to herbicides.  As a consequence, the matter must be remanded to the AOJ for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided a statement of the case on the issue of entitlement to a stroke as a result of exposure to herbicides.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


